Citation Nr: 0427998	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-23 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to receipt of death pension benefits for 2002 or 
2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1941 to 
June 1945, and from February 1947 to December 1962, with a 
short break in service in February 1950.  He died in August 
1994.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


FINDINGS OF FACT

1.  The veteran died in August 1994.

2.  For 2002, the appellant's annual income was $8,820; for 
2003 the appellant's annual income was $8,940.

3.  For 2002, the maximum annual pension rate (MAPR) for a 
surviving spouse alone was $6,407.00; for 2003, the MAPR for 
a surviving spouse alone was $6,497.00.


CONCLUSION OF LAW

The appellant's annual countable income in 2002 and 2003 was 
in excess of the maximum annual pension rate permitted by law 
for receipt of improved death pension benefits.  38 U.S.C.A. 
§§ 1503, 1541 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 
3.272, 3.273 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The record shows the veteran died in August 1994.  In August 
1994 the appellant applied for death pension benefits, which 
were denied by the RO because the appellant's income exceeded 
the income limit permitted by law.  The appellant was denied 
a similar request the following month.

In December 2001 the appellant submitted another request for 
death pension benefits, which were again denied because the 
appellant's income exceeded the income limit.  In her 
December 2001 claim the appellant identified $1,200.00 of 
unreimbursed medical expenses she paid in February 2001.  
Records from the Social Security Administration (SSA) show 
the appellant's income amounted to $8,820.00 in 2002, and 
$8,940.00 in 2003.  The appellant's monthly SSI/public 
assistance income of $210.00 was not included in calculating 
annual income.  See 38 C.F.R. § 3.262(f).  No other income 
was reported.  The appellant timely filed a notice of 
disagreement (NOD) and perfected her appeal as to entitlement 
for death pension payments for 2002 and 2003.

II.  Analysis

Improved pension benefits are payable by VA to surviving 
spouses of veterans of a period of war.  Payment of a monthly 
benefit is made if, among other things, the veteran's 
surviving spouse's income is not in excess of the MAPR 
specified in 38 C.F.R. § 3.23.  An eligible surviving spouse 
will be paid the maximum rate of pension, reduced by the 
amount of her countable income.  38 U.S.C.A. § 1541; 
38 C.F.R. § 3.3, 3.23.

In determining annual income, all payments of any kind and 
from any source are counted as income during the 12-month 
annualization period in which received unless specifically 
excluded under 38 C.F.R. § 3.272.  In general, payments from 
Social Security are countable as income.  38 C.F.R. §§ 
3.262(f).  Recurring income, received or anticipated in equal 
amounts and at regular intervals such as weekly, monthly, or 
quarterly, and which will continue throughout an entire 12-
month annualization period, will be counted as income during 
the 12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3).  Some forms of income, 
such as SSI and public assistance, are excludable from 
countable income for the purpose of determining entitlement 
to improved pension.  38 C.F.R. § 3.272.  Unreimbursed 
medical expenses in excess of five percent of the MAPR, which 
have been paid, fall into this category of excludable income 
to the extent they were paid by the claimant.  38 C.F.R. 
3.272(g)(2)(iii).

The appellant's claim, received in December 2001, showed she 
is widowed and has no dependent children.  There is no 
subsequent information suggesting a change in the status of 
the appellant's household.  In her claim she identified 
$1,200.00 in unreimbursed medical expenses that she had paid 
in February 2001.  The only information regarding 
unreimbursed medical expenses that has been provided is the 
$1,200.00 reported to have been paid in February 2001.  No 
unreimbursed medical expenses have been claimed for 2002 or 
2003.  

Effective December 1, 2001, the MAPR for a surviving spouse 
alone was $6,407.00.  67 Fed. Reg. 36671 (May 24, 2002).  
Effective December 1, 2002, the MAPR for a surviving spouse 
alone was $6,497.00.  68 Fed. Reg. 5342 (February 3, 2003).  
As noted above, the appellant's income in 2002 was $8,820.00, 
and in 2003 was $8,940.00, all of which was in the form of 
Social Security benefits that did not include SSI.  

The facts are not in dispute.  The appellant's income 
information for 2002 and 2003 was provided by the appellant 
and SSA, and calculated in accordance with the regulatory 
guidelines.  The appellant's income for 2002 and 2003 
exceeded the MAPR for those periods, and payment of improved 
death pension benefits is therefore not permitted by law.

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (West 2002) (benefit of the 
doubt).  Under the of benefit-of-the-doubt standard, when an 
appellant seeks benefits and the evidence is in relative 
equipoise regarding any issue material to the determination 
of a matter, the law dictates that the benefit of any doubt 
belongs to the claimant.  38 U.S.C.A. § 5107 (2002); 
38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  The Board has considered the doctrine of 
reasonable doubt, but finds that the record does not provide 
even an approximate balance of negative and positive evidence 
on the merits.  Therefore, on the basis of the above 
analysis, and after consideration of all of the factors, the 
Board finds that a preponderance of the evidence is against 
granting the appellant's claim.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra, at 57-58.

The Board notes that the standard for processing claims for 
VA benefits was changed, effective November 9, 2000, with the 
signing into law of the Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  In this case, the RO clearly 
instructed the claimant that she had to show that income, 
reduced by unreimbursed medical expenses and the like did not 
exceed the MAPR in order to substantiate her claim and 
thereby receive payment of death pension benefits.  She was 
specifically told that it was her obligation to provide such 
financial information.  Consequently, the Board finds that 
the RO has met the duty-to-notify obligations of the VCAA.

As for the duty to assist, the RO, in its February 2003 
letter, informed the appellant that she could obtain 
assistance upon request.  Nevertheless, it was emphasized 
that it was her duty to present evidence of income and 
medical expenses.  She was told how to claim a change in 
income or medical expenses.  Given such a notice placing the 
burden on the claimant to provide the necessary information, 
and the offer to provide further instruction or forms 
required to claim a change in income or expenses, the Board 
finds that there is no duty-to-assist obligation under the 
VCAA that has not been met.


ORDER

The appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



